Citation Nr: 1210258	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision from the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

A hearing was held before a Veterans Law Judge in July 2009 who is no longer employed at the Board.  A transcript of the proceeding is of record.  The individual who presided at the July 2009 hearing, who would ordinarily have participated in making the final determination of the claim, is no longer employed by the Board.  The Veteran was informed in March 2010 and provided the opportunity to request a hearing before another Veterans Law Judge.  The Veteran did not respond and the Board assumed that he did not want an additional hearing and proceeded accordingly.  See 38 C.F.R. § 20.707 (2011).  The Board remanded this case in June 2010.  It returns now for appellate consideration. 

The Veteran's Virtual VA file reflects that the RO determined the Veteran had received an overpayment in pension benefits in 2011.  The RO proposed the creation of an overpayment in an October 2011 notification letter.  The Veteran responded, but his response is not contained in the Virtual VA system.  The RO sent the Veteran a February 7, 2012, letter indicating that his Notice of Disagreement had been received.  The RO implemented the proposed overpayment and reduction in a February 21, 2012, decision.  

Ordinarily, the issue would be remanded for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that Notices of Disagreement cannot precede the adverse adjudication.  See generally Manlincon.  As the record is unclear whether a Notice of Disagreement exists, the Board refers, rather than remands, this issue to the RO for appropriate action.  
FINDING OF FACT

The Veteran's hepatitis C was not manifest during service or for decades afterward and is not related to any incident of service.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's VA treatment records show a current diagnosis of chronic hepatitis C.  At a March 2004 VA examination, the Veteran was reported to be asymptomatic except when drinking alcohol.  The infection had been known for several years and the Veteran saw a private physician every two months for follow up care.  The Veteran had a liver biopsy in May 2004 that showed Stage 1, Grade 2 disease with Grade 1 steatosis.  The Veteran denied any regular treatment at that time.  The Board finds that the current disability is well-established.  

In-service incurrence for hepatitis C is different from other service connection cases.  In hepatitis C cases, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's current hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.

The Veteran's service treatment records are silent for hepatitis C.  While the Veteran had regular treatment for a variety of complaints, no medical provider recorded that any treatment, diagnosis or complaints were consistent with any form of hepatitis.  The Veteran's August 1974 separation from service physical examination does not note abnormality of the abdomen or viscera.

The Veteran has not reported the onset of any hepatitis C symptoms during service.  The Veteran's February 2005 claim states that he believes the hepatitis C is due to service due to a March 1974 incident recorded in his service treatment records.  The Veteran sought treatment after falling into a large amount of human waste three days before.  He reported stomach cramps for one day.  The Veteran received an injection of 10 c.c.s of gamma globulin.  The Veteran did not seek treatment for stomach cramps again and there is no indication that the Veteran had or was suspected to have a form of hepatitis.  The Veteran argued that the hepatitis C infection was due to the injection.  

The Veteran did not argue that the stomach cramps were a sign of hepatic infection.  The Board notes that the cramps would have appeared two days after exposure to human waste.  There is no indication from the treatment note that the Veteran may have had hepatitis.  According to VA Adjudication guidelines, the incubation period for viral hepatitis is from 15 to 50 days..." M21-1MR, Part III, subpt. iv, ch. 4,  § I(33)(f).  In the absence of lay or medical evidence suggesting the stomach cramps were hepatitis related and the clear statement of VA guidelines that viral hepatitis has an incubation period at least seven times longer than the described period here, the Board finds that there is no factual evidence that the stomach cramps are evidence of hepatitis C infection from exposure to human waste.  

The Veteran also testified in July 2009 that records in Washington D.C. showed that in 1973 and prior to 1974 the medical staff in boot camp would inoculate 100 to 200 people at a time without changing the needle.  The Veteran's service treatment records show that he received influenza, smallpox, typhoid, tetanus and diphtheria, cholera, yellow fever, meningococcal, and plague vaccinations during service.  The Veteran also testified that he had shared razors during service.  The Veteran also reported falling into human waste while in the Philippines.  The Veteran also testified that he had several tattoos, many obtained while he was in prison, and a history of drug abuse.  

Importantly, in a detailed review of the Veteran's statements over time, the Board notes that, while the Veteran reported that medical staff reused needles without sterilization on the basis of records in Washington, D.C., he did not testify that he observed this happening during his own inoculations.  

The Veteran has also not argued that he had exposure to hepatitis C from airgun injections.  Development under VBA Fast Letter 04-13 (June 29, 2004) is not warranted.

With respect to the Veteran's contentions that he was infected with hepatitis C due to shared inoculation needles during service, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Veteran has not stated that he saw the inoculation needles being reused without proper sterilization or that he was told at the time that such was occurring.  Similarly, the Veteran has not stated that he has had symptoms, observable by a layperson, since service.  Finally, the Veteran has not reported that a medical professional has ever told him that his hepatitis C was or likely was related to any incident of service, including the in-service inoculations.  Thus, the Veteran's statements are not competent to relate his hepatitis C to any incident of service.

The Veteran's VA treatment records contain a more detailed version of the Veteran's risk factor history, providing highly probative factual evidence against this claim.  

A January 2006 primary care note is typical:  The Veteran was reported to have been diagnosed with hepatitis C in 2000.  He reported some intravenous drug use in the past, a positive history of heroin use in 1974, cocaine use in 1992, and methamphetamine in 1999.  The Veteran also reported incarceration from 1974 to 1978 for kidnapping and attempted murder, 1980 for burglary, 1992-94 for a felon in possession of a weapon, and 1995-96 for a parole violation.  A February 2006 hepatology note states that the Veteran reported a history of hepatitis A or B while in service in 1973.  Intravenous drug use/needle sharing and intranasal drug use were endorsed beginning in 1974.  The Veteran had several tattoos done while in prison, beginning in 1974.  The Veteran reported multiple sexual partners.  

The Veteran's February 2006 report of hepatitis A or B during service is not competent.  There is no record of hepatic infection during service.  The Veteran did not explain how he knew he had hepatitis A or B during service.  The Board finds this statement incompetent to establish any relationship between hepatitis C and service.

The Veteran was afforded a March 2004 medical examination which discussed his hepatitis C.  This examination was conducted in association with a pension claim unrelated to the present appeal.  The Veteran reported at that VA examination that his hepatitis C was related to tattoos obtained and drug use occurring after his separation from service, providing factual evidence against his own claim.  The examiner could not have related the hepatitis C to service on that basis.  

The Board has reviewed the whole of the extensive medical record and can find no statement from a medical expert or professional which links the Veteran's present hepatitis C to any incident of service.  The Veteran's allegations of improper needle sterilization during service are not based on any of his own experiences.  Indeed, the Veteran's prison tattoos and post-service drug use seem a much more likely candidate for improper sterilization procedures.  In the absence of competent lay or medical evidence relating the current disability to an incident of service and the large number of post-service risk factors, the Boards finds that the preponderance of the evidence is against a nexus between service and the current disability.  Service connection is not warranted.  Simply stated, on a factual basis, it is more likely than not that risk factors outside of the Veteran's service are the cause of this disability.    

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).   VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  Prior to initial adjudication of the Veteran's claim, an April 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  This letter did not provide notice of the degree of disability or effective date provisions of Dingess.  Such notice was ultimately provided in a March 2006 letter.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in March 2006, he has had nearly six years to respond with additional argument and evidence and the claim was readjudicated and an additional supplemental statement of the case (SSOC) was provided to the Veteran most recently in December 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  While on remand, the Veteran's treatment records from the Blackburn Sanitarium (Klamath General Hospital) were requested by the Appeals Management Center (AMC).  The Hospital did not respond to two requests in August and October 2010.  The Veteran was notified by the AMC in November 2010 that his records had not been obtained and that he needed to ensure that the records were received by VA.  The Veteran did not do so.  The Board finds that all reasonable efforts have been made to assist the Veteran in obtaining these private treatment records.  See 38 C.F.R. § 3.159(e).  The Board finds that the duty to assist in obtaining records has been discharged.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a March 2004 medical examination which discussed his hepatitis C.  This examination was conducted in association with a pension claim unrelated to the present appeal.  The Veteran did not receive a VA examination in connection with the present appeal.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon.

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran's current disability to in-service incidents is his own lay statements.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As discussed above, the Board has found that the Veteran's lay evidence is incompetent to relate his current disability to any incident of service in the absence of continuity of symptomatology or a medical professional informing him that the two were related.  The remaining evidence does not support a finding that an inservice event, injury or disease occurred.  As such, there is no "indication" from the evidence of record that the two may be related.  Further, and more importantly, there is significant and highly probative factual evidence against this claim, clearly indicating post-service risk factors are the more than likely cause of the disability at issue.  Some of this factual evidence comes from prior statements of the Veteran himself.  Such evidence is insufficient to trigger VA's duty to provide an examination.  See McLendon.  

The Board is obligated by law to ensure that the RO developing the case on remand, here the Appeals Management Center (AMC), complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in June 2010 to obtain additional records.  The Board instructed that the Veteran's VA treatment records from Louisville, Kentucky, San Francisco, Palo Alto and San Diego, California, and from White City Oregon, private treatment records from Klamath Falls, Oregon, and from the SSA.  The VA treatment records and SSA records were obtained for the file.  

As discussed, the AMC attempted to obtain records from Klamath General Hospital but these efforts were unsuccessful.  The Veteran was notified of this in November 2010.  Tri City Hospital records were obtained.  The Board finds that the AMC complied substantially with June 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


